Opinion.— But two grounds were assigned in the motion for dissolving the injunction, and these were: 1. For want of equity in the bill. 2. The parties to the suit were not properly described in the bond. The first ground is not well taken, and in the second the bond fully describes the parties to the suit.
It is claimed that the district court had no jurisdiction of the subject-matter of the suit, and for that reason the court should have sustained the general demurrer to the petition. Damages to the amount of $500 were alleged to have accrued to appellees from the wrongful, wanton and malicious acts of the appellant in obstructing their way. There was nothing on the face of the petition to indicate that the claim for damages was made for the purpose of imposing upon the jurisdiction of the courts. And again the title in the land was so far involved in the suit as to confer jurisdiction upon the district court independently of damages claimed. See Dauenhauer v. Devine, 51 Tex., 480; Scripture v. Kent, *441Condensed Reports White & Willson, secs. 1056, 1057. It has long been the practice in equity to interpose by injunction to restrain the violation of a right to an easement, where it was made to appear that the injury would be irreparable. High on Injunctions, vol. 1, sec. 848.
As there is no statement of facts in the record which can be considered, this court will presume that no injury resulted from any erroi’s complained of in the charge of the court. See Frost v. Frost, 45 Tex., 325; Cannovan v. Thompson, 12 Tex., 247; Hutchins v. Wade, 20 Tex., 7. No objection as to the sufficiency of the evidence to support the' verdict can be considered in the absence of a statement of facts. The rule in such case is that everything will be presumed to have been proved which could have been legally established under the issues made by the pleadings. Bond v. Mallow, 17 Tex., 636; Collins v. Autry, 4 Tex., 371.
Judgment affirmed.